 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6   PAUL MARKS,
                                                            Case No. C18-5516-RBL-TLF
 7                               Plaintiff,
             v.                                             ORDER GRANTING APPLICATION
 8                                                          TO PROCEED IN FORMA PAUPERIS
     STATE OF WASHINGTON ET. AL.,                           AND DIRECTING INSTITUTION TO
 9                                                          CALCULATE, COLLECT, AND
                                 Defendants.                FORWARD PAYMENTS
10

11           Plaintiff is a state prisoner proceeding pro se in this civil rights action. The Court, having

12   reviewed plaintiff’s application to proceed in forma pauperis, hereby finds and ORDERS:

13           (1)     Plaintiff’s declaration indicates that he is unable to afford the Court’s filing fee or

14   give security therefore. Accordingly, plaintiff’s application to proceed in forma pauperis (Dkt. 1)

15   is GRANTED. As set forth below, an initial partial filing fee will be collected, and plaintiff is

16   thereafter required to make monthly payments of 20 percent of the preceding month’s income

17   credited to his account until the full amount of the filing fee is satisfied.

18           (2)     Pursuant to 28 U.S.C. § 1915, and plaintiff’s approved application to proceed in

19   forma pauperis, the agency having custody of the above-named plaintiff is directed to calculate

20   an initial partial filing fee equal to 20 percent of the greater of either: (a) the average monthly

21   deposits to the prisoner’s account; or (b) the average monthly balance in the prisoner’s account

22   for the 6-month period immediately preceding the date of this Order. The initial partial filing fee

23   should be forwarded to the Clerk of Court as soon as practicable.

24

25
     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 1
 1          Subsequently, if the prisoner’s account exceeds $10.00, each month the agency having

 2   custody of the prisoner is directed to collect and forward payments equal to 20 percent of the

 3   prisoner’s preceding month’s income credited to the prisoner’s account. In the event that the

 4   monthly payment would reduce the prisoner’s account below $10.00, the agency should collect

 5   and forward only that amount which would reduce the prisoner’s account to the $10.00 level.

 6   Please note that this $10.00 limit does not apply to the initial partial filing fee described above.

 7   Finally, the monthly payments should be collected and forwarded to the Court until the entire

 8   filing fee ($350.00) for this matter has been paid.

 9          (3)     The Clerk is directed to send a copy of this Order to plaintiff, to the financial

10   officer of this Court, and to the agency having custody of plaintiff.

11          Dated this 24th day of October, 2018.

12

13


                                                            A
14

15                                                          Theresa L. Fricke
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS - 2
